Citation Nr: 1225929	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Competency of the Veteran to handle the disbursement of Department of Veterans Affairs (VA) funds.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1969 to July 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the St. Louis, Missouri, Regional Office (RO) of VA, which effectuated an August 2007 proposal to find the Veteran incompetent.  

In a January 2011 decision, the Board likewise denied the Veteran's claim that he is competent.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was vacated pursuant to a November 2011 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's decision and remand the matter so that the Board could provide adequate reasons and bases as to why a July 2007 medical opinion that the Veteran was not competent to handle his VA benefits was more persuasive than June, July, August, and October medical opinions that the Veteran was competent.  The Court granted the joint motion and remanded the case to the Board.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the VA treatment records dated in March 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran has appealed a finding by the RO that he is not competent to manage his VA benefits.  The record shows that the Veteran has been found totally disabled for pension purposes and entitled to special monthly pension on account of the need for the aid and attendance of another.  The disabilities considered for pension purposes include hepatitis C, rated 100 percent disabling; major depressive disorder, rated 50 percent disabling; residuals of a fracture of the left ankle, rated 10 percent disabling; hypertension, rated 10 percent disabling; pancreatitis, rated 10 percent disabling; a seizure disorder, rated 10 percent disabling; and residuals of a fracture of the right ankle and a skin disorder, rated noncompensable.  

Review of the record shows that the Veteran received treatment at VA facilities from June through October 2006.  Those records include diagnoses of major depressive disorder, alcohol intoxication and dependence, hypertension, esophageal varices, pancreatitis and liver cirrhosis.  In October 2006, a Global Assessment of Functioning (GAF) score of 46 was assigned.  That month, the Veteran was found to be competent in the VA sense of the word.  In a medical statement received in January 2007, the Veteran's examining physician rendered an opinion that the Veteran required a residential care facility due, in part, because, by his own admission he would resume the abuse of alcohol and would not take his medications as prescribed if he were on his own.  

In a July 2007 VA treatment report, it was noted that the Veteran had a history of eight hospital admissions within a five month period and continued to use alcohol while remaining in a structured facility.  It did not appear that the Veteran would be capable of managing funds in an unsupervised setting.  The examiners rendered an opinion that the Veteran was no longer competent in the VA sense of the word.  

VA outpatient treatment records include an August 2009 report that notes that the Veteran currently lives alone, had a van, bought his own groceries and paid his own bills.  He reported that guardianship had been considered, but now he only had someone visit him once per year to check on his living situation.  The diagnoses at that time included mood disorder, NOS; alcohol dependence and rule out alcohol induced mood disorder.  The GAF score was 60.  In December 2009 the diagnoses were major depressive disorder and history of alcohol dependence.  No opinion as to competency was rendered, but the Veteran's current GAF score was listed as 60.  VA treatment records in December 2009 show that the Veteran was counseled regarding treatment of prostate cancer.  The level of understanding was considered good, with the Veteran verbally acknowledging an understanding of the education topic.  

In December 2009, the Veteran cancelled a scheduled VA examination.  In January 2010, he did receive VA outpatient treatment for management of his medications.  Attempts to contact the Veteran in order to schedule another VA examination have not been successful.  

The record shows that the Veteran was found to be competent by a VA examiner in October 2006 and incompetent by a VA examiner in July 2007.  While no opinion regarding competency was rendered in August and December 2009, the listed GAF score was actually higher than that given in October 2006 when the Veteran was found to be competent.  Moreover, the treatment records show that the Veteran understood treatment instructions necessary for treatment of another disability.  While he cancelled the examination scheduled in December 2009, he did receive VA outpatient treatment for medication management in January 2010.  In February 2009 correspondence, he indicated his willingness to attend a VA examination.  Given the long period of time since the July 2007 opinion of incompetency, and the conflicting information in the record, the Board finds that an additional examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current level of disability.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the Veteran is competent by VA standards as set forth in applicable regulations.  See 38 C.F.R. § 3.353 (2011).  The claims folder must be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


